Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are pending in this application.

Drawings
The drawings received on 10/4/2019 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (US-2017/0185878).
As to Claim 1, Matsuo teaches ‘A printing system that performs printing, the printing system comprising: a printing apparatus in which at least a part thereof is configured by a unit part which is a replaceable function component [Fig 1, par 0048, 0052, 0064 – image forming apparatus that include replaceable toner bottles and a waste-toner container], wherein the printing apparatus is controlled using a command group including a printer control command which is a command for controlling the printing apparatus and a unit inspection command which is a command used for an inspection of the unit part, at least a part of the printing apparatus is configured by a plurality of the unit parts having different functions, and the plurality of unit parts are configured to be inspected using the unit inspection command [Fig 6A, par 0051, 0053-0054, 0058-0059 – control unit includes a CPU that provides a plurality of instruction signals (i.e. command group) to be executed to the image scanning unit /printer main body and detecting units for the plurality of toner bottles and waste-toner container that detect when it’s time to replace the toner or time to replace a full waste-toner container with an empty waste-toner container]’.  

Further, in regards to claim 9 the printing system of claim 1 performs the managing method of claim 9.

As to Claim 2, Matsuo teaches ‘wherein each of the plurality of unit parts is inspected using the unit inspection command before being incorporated into the printing toner-bottle old/new detecting units detect that used toner bottles or different color toner bottles are mounted by distinguishing labels on the toner bottles]’.  

As to Claim 5, Matsuo teaches ‘wherein the unit part is a component that is configured to execute a self-test, the command group includes the unit inspection command that causes the unit part to execute the self-test, and when the unit part receives the unit inspection command for causing the unit part to execute the self-test, the unit part executes the self-test and outputs a test result as a return value [par 0053-0054, 0062, 0064 – CPU monitors signals from the detecting units while the printer main body is in operation, where the detecting units include different flags/photo-interrupters to detect their corresponding toner bottles and waste-toner container]’.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US-2017/0185878) in view of Fukuda (JP-2011-180771).
As to Claim 3, Matsuo teaches all of the claimed elements/features as recited in independent claim 1. Matsuo does not disclose expressly ‘wherein the command group is a group including a plurality of commands created using a software development kit based on a same specification’.
Fukuda teaches ‘wherein the command group is a group including a plurality of commands created using a software development kit based on a same specification [par 0036-0039 – the SDK API is a set of instructions and functions that can be used when developing software using the printer]’.  
Matsuo and Fukuda are analogous art because they are the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include SDK API, as taught by Fukuda. The motivation for doing so would have been to controlling an image processing apparatus by developing an application to realize functions. Therefore, it would have been obvious to combine Fukuda with Matsuo to obtain the invention as specified in claim 3.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US-2017/0185878) in view of Scrafford et al. (US-2014/0270812).
As to Claim 4, Matsuo teaches all of the claimed elements/features as recited in independent claim 1. Matsuo does not disclose expressly ‘further comprising: a 
Scrafford teaches ‘further comprising: a controller that controls another device by outputting at least one of the commands included in the command group, wherein, when the inspection on the unit part is to be performed, the controller outputs the unit inspection command to the unit part [par 0032, 0036-0037, 0059 – inventory monitoring system (i.e. controller) monitors a plurality of image forming devices customer replaceable units (CRUs) using a service management database system]’.
Matsuo and Scrafford are analogous art because they are the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an inventory monitoring system, as taught by Scrafford. The motivation for doing so would have been to keeping track and control of inventory for a number of image forming devices. Therefore, it would have been obvious to combine Scrafford with Matsuo to obtain the invention as specified in claim 4.  

As to Claim 8, Scrafford teaches ‘further comprising: a plurality of the printing apparatuses of different models, wherein the command group includes, as at least one of the printer control commands, a command commonly usable for the plurality of printing apparatuses of different models [par 0032, 0036-0037, 0059 – inventory monitoring system monitors a plurality of image forming devices customer replaceable units (CRUs) using a service management database system]’.  
Matsuo and Scrafford are analogous art because they are the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an inventory monitoring system, as taught by Scrafford. The motivation for doing so would have been to keeping track and control of inventory for a number of image forming devices. Therefore, it would have been obvious to combine Scrafford with Matsuo to obtain the invention as specified in claim 8.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US-2017/0185878) in view of Tachibana (US-2019/0227475).
As to Claim 6, Matsuo teaches all of the claimed elements/features as recited in independent claim 1. Matsuo does not disclose expressly ‘further comprising: a peripheral device which is a device that executes an operation of a pre-process or a post-process with respect to a printing operation performed in the printing apparatus, wherein the command group further includes a peripheral device control command for controlling the peripheral device, and an operation of the peripheral device is controlled in accordance with an operation of the printing apparatus by controlling the operation of the printing apparatus using the printer control command and controlling an operation of the peripheral device using the peripheral device control command’.
Tachibana teaches ‘further comprising: a peripheral device which is a device that executes an operation of a pre-process or a post-process with respect to a printing other consumable parts include, for example, staples, which are used in a post-processing apparatus connected to the image forming apparatus are checked for degree of consumption]’.  
Matsuo and Tachibana are analogous art because they are the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a post-processing apparatus connected to an image forming apparatus, as taught by Tachibana. The motivation for doing so would have been to checking the remaining amount of staples in a post-processing apparatus in addition to consumables in the image forming apparatus. Therefore, it would have been obvious to combine Tachibana with Matsuo to obtain the invention as specified in claim 6.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US-2017/0185878) in view of Tachibana (US-2019/0227475) and further in view of Matsui et al. (US-8,446,608).
As to Claim 7, Matsuo in view of Tachibana teaches all of the claimed elements/features as recited in independent claim 1 and dependent claim 6. Matsuo in 
Matsui teaches ‘further comprising: a plurality of the printing apparatuses; a plurality of the peripheral devices corresponding respectively to the plurality of printing apparatuses; and a controller that controls the plurality of printing apparatuses and the plurality of peripheral devices, wherein the controller controls the plurality of printing apparatuses and the plurality of peripheral devices by outputting a command included in the command group [Fig 1 (102, 104, 106, 105, 107), col 10, lines 10-25 – plurality of MFPs with corresponding finisher sections]’.  
Matsuo in view of Tachibana are analogous art with Matsui because they are the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a plurality of MFPs with corresponding finisher sections, as taught by Matsui. The motivation for doing so would have been to reducing downtime owing to maintenance when multiple printers with post-processing apparatuses are connected on the network. Therefore, it would have been obvious to combine Matsui with Matsuo in view of Tachibana to obtain the invention as specified in claim 7.  

Conclusion
The prior art of record
a. US Publication No.	2017/0185878
b. JP Publication No.	2011-180771
c. US Publication No.	2014/0270812
d. US Publication No.	2019/0227475
e. US Patent No.	8,446,608

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677